FOOTE, C.
This is an appeal from an order granting a new trial. The action was instituted to recover from Vanderslice, the defendant, the value of some silverware left with him for safekeeping. Judgment was rendered for the defendant. The plaintiff then moved for a new trial, which was granted, and from the order made therein this appeal is prosecuted. We perceive no such abuse of the discretion vested in the trial court as would warrant a reversal of the order made in the premises, and in our opinion it should be affirmed.
We concur: Belcher, C. C.; Searls, C.
By the COURT.—Por the reasons given in the foregoing opinion the order is affirmed.